Title: To George Washington from Colonel Timothy Pickering, 7 May 1777
From: Pickering, Timothy
To: Washington, George



Sir
Boston May 7. 1777.

I had the honour to receive your Excellency’s letter by Col. Lee, conferring upon me the office of adjutant general: And since, notwithstanding all my objections, ’tis your Excellency’s pleasure, I am happy to declare my acceptance of it. At the same time I am constrained, from my real feelings; again to express my fears that I shall fall short of your Excellency’s expectations. Few people are competent judges of military abilities; and most are apt to form their opinions very superficially. Hence I have as often been mortified as pleased by the favourable sentiments which some have expressed concerning me, conscious that many times I did not merit their applause. I know not who have recommended me to your Excellency; I wish they may not have judged too favourably of my abilities. However I am determined to exert myself to the utmost to serve your Excellency & my country; and if, after all, I fail of executing the office with propriety, seeing I at first declined it, partly from an apprehension of inability; your Excellency will acquit me of presumption in accepting it at your repeated request.
My affairs are complicated: but I will prepare to attend you with all possible dispatch. General Glover accepts the post assigned him, and we shall doubtless go to Head Quarters together. I am, sir, your most obedient servant

Tim. Pickering junr

